Exhibit 10.1.10

OFFICE LEASE AGREEMENT

[2985 BUILDING]

THIS OFFICE LEASE AGREEMENT [2985 BUILDING] (this “Agreement”), is made and
entered into as of the 26th day of January 2007 (the “Effective Date”), by and
between BUSINESS PARK INVESTORS GROUP, LLC, a Delaware limited liability
company, successor-in-interest to AP-Southeast Realty LP, successor by name
change to Crocker Realty Trust, L.P., which, in turn, is successor-in—interest
to Connecticut General Life Insurance Company (“Landlord”) and IMMUCOR, INC., a
Georgia corporation (“Tenant”).

W I T N E S S E T H :

WHEREAS, Tenant and Landlord entered into that certain Office Lease Agreement,
dated as of February 2, 1996, as amended by that certain First Amendment to
Lease Agreement dated as of March 8, 1998, as amended by that certain Second
Amendment to Lease Agreement dated as of August 18, 1998, as amended by that
certain Third Amendment to Lease Agreement dated as of August 19, 1999, as
amended by that certain Fourth Amendment to Lease Agreement dated as of August
8, 2002, as amended by that certain Amended and Restated Fifth Amendment to
Lease Agreement dated as of January 18, 2005, and as further amended by that
certain Sixth Amendment to Lease Agreement dated as of March 31, 2006 (as so
amended, the “Base Lease”) with respect to the therein described space (the
“Existing Premises”) located as more particularly described in the Lease in the
buildings known as 2975 Gateway Drive, Norcross, Georgia, 2990 Gateway Drive,
Norcross, Georgia, 3130 Gateway Drive, Norcross, Georgia, 3150 Gateway Drive,
Norcross, Georgia, and 7000 Peachtree Industrial Boulevard, Norcross, Georgia 
(individually and collectively, the “Building”) located in that certain office
park known as Colony Center Business Park (the “Building Project”); and

WHEREAS, Landlord and Tenant entered into that certain Amended and Restated
Office Lease Agreement dated January 26, 2007, for the sole purpose of
partitioning the Base Lease by individual Building on a stand alone basis (the
“Amended and Restated Lease”) as more particularly described and set forth
therein; and

WHEREAS, pursuant to the terms and conditions set forth in the Amended and
Restated Lease, any expansion by Tenant to another building in the Building Park
not then covered by the Base Lease would be treated as Stand Alone Lease (as
defined therein) for the building in question; and

WHEREAS, Tenant and Tenant desire to enter into a Stand Alone Lease for certain
premises in the building known as 2985 Gateway Drive, Norcross, Georgia (the
“2985 Building”) into which Tenant desires to expand, subject to and in
accordance with the terms and conditions set forth in this Agreement.

1


--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants contained herein, and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree as follows:

1.             Stand Alone Lease. This Agreement shall be deemed to be a Stand
Alone Lease for all space leased by Tenant hereunder in the 2985 Building, on
the terms and conditions set forth in the Amended and Restated Lease as
applicable to a Stand Alone Lease.

2.             Expansion Space. Effective on August 1, 2007 (the “Expansion
Effective Date”), Landlord does hereby lease, demise and let unto Tenant, and
Tenant hereby accepts, subject to the terms of the Amended and Restated Lease as
further modified and amended herein, 19,731 rentable square feet of space known
as Suite 300, and 12,448 rentable square feet of space known as Suite 200, of
the 2985 Building, for a total of 32,179 rentable square feet in the aggregate,
as more particularly shown cross-hatched on Exhibit A attached hereto and made a
part hereof (the “Expansion Space”).  Following the addition of the Expansion
Space and thereafter during the Expansion Term (as hereafter defined), the
Expansion Space shall constitute the Premises under the Lease.  The number of
rentable square feet in the Expansion Space includes an add-on factor for common
areas in the 2985 Building and has been agreed upon by the parties as final and
correct and not subject to challenge or dispute by either party.

2.             Expansion Term.  The demised term with respect to the Expansion
Space (“Expansion Term”) shall commence on the Expansion Effective Date and
shall continue through June 30, 2016, coterminous with the expiration of the
demised term for the Existing Premises. If such existing tenant or occupant of
Suite 200 holds over, and Landlord is delayed, using good faith efforts in
Landlord’s discretion in acquiring possession of Suite 200 prior to August 1,
2007, or if Landlord is unable to tender possession of Suite 200 to Tenant on
the specified date due to any other reason beyond the control of Landlord,
Landlord shall not be in default hereunder nor in any way be liable to Tenant
because of such delay, and Tenant agrees to accept possession of Suite 200 at
such time as Landlord is able to tender the same. In such event, the
commencement of the Lease Term with respect to Suite 200 shall be postponed on a
day for day basis. The deferment of installments of Base Rent shall be Tenant’s
exclusive remedy for postponement of the Commencement Date, and Tenant shall
have no, and waives any, claim against Landlord because of any such delay. For
purposes hereof, Landlord’s “good faith efforts” shall not include bringing
legal action to compel such tenant to surrender the premises.

3.             Base Rent

A.            Except as set forth herein, commencing on the Expansion Effective
Date, all obligations for Common Area Costs, Real Estate Taxes, Landlord’s
Insurance Costs and all other charges applicable to the Existing Premises during
the Lease Term

2


--------------------------------------------------------------------------------


shall be applicable to the Expansion Space during the Expansion Term calculated
at the same rates, amounts, and escalations.

B.            Anything to the contrary in the foregoing notwithstanding, Base
Rent for the Premises shall be in accordance with the following:

Time Period

 

Base Rent Per Rentable
Square Foot Per Annum

 

Monthly Base Rent

 

08/1/2007-11/30/2007

 

 

$

7.49

 

$

20,085.06

 

12/1/2007-11/30/2008

 

 

$

6.52

 

$

17,483.92

 

12/1/2008-11/30/2009

 

 

$

6.76

 

$

18,127.50

 

12/1/2009-11/30/2010

 

 

$

7.01

 

$

18,797.90

 

12/1/2010-11/30/2011

 

 

$

7.28

 

$

19,521.93

 

12/1/2011-11/30/2012

 

 

$

9.22

 

$

24,724.20

 

12/1/2012-11/30/2013

 

 

$

9.50

 

$

25,475.04

 

12/1/2013-11/30/2014

 

 

$

9.79

 

$

26,252.70

 

12/1/2014-11/30/2015

 

 

$

10.08

 

$

27,030.36

 

12/1/2015-06/30/2016

 

 

$

10.38

 

$

27,834.84

 

 

4.             Condition of Expansion Space.

A.            Except as expressly set forth in Section 4(B) below or in the
Office Upfit Agreement attached hereto as Exhibit B and by this reference made a
part hereof, (i) the Expansion Space shall be delivered to Tenant by Landlord
“AS IS, WHERE IS AND WITH ALL FAULTS” and (ii) Landlord is not obligated to
perform any tenant improvements therein or to provide any tenant improvement
allowances with respect thereto.

B.            Notwithstanding the foregoing, Landlord represents and warrants
that as of the Expansion Effective Date: (i) the basic plumbing, heating,
ventilating, air conditioning, sprinkler and electrical systems and any conduits
or connections thereto or distribution systems thereof serving the Expansion
Space shall be in good working order and condition; and (ii) the Expansion Space
is in compliance with all statutes, codes, ordinances, rules, regulations and
laws of all local, state and federal authorities having jurisdiction over the
Expansion Space and the Building including, without limitation, to the best of
Landlord’s knowledge, all environmental laws and regulations; provided, however,
Landlord shall not be obligated to make an alterations or improvements to the
Expansion Space to cure any non-compliance caused (a) by Tenant’s specific use
of the Expansion Space or (b) by any loss of any legal non-compliant or
“grandfathered” status of the Expansion Space.  In all other cases, Landlord, at
Landlord’s sole cost (and without reimbursement by Tenant) shall be responsible
for correcting any failure of the Expansion Space to be in compliance with
current laws, codes, regulations and ordinances.  In addition, Tenant shall not
be required to pay any Base Rent, Tenant’s Share of Common Area Costs or any
other sum with respect to the Expansion Space during any such time as the
Expansion Space fails to comply with the terms of this Section 4(B) or is not
free of all tenancies.

3


--------------------------------------------------------------------------------


5.             Access to Expansion Space.  Following the Effective Date,
Landlord agrees to allow Tenant and the approved contractors of Tenant access to
the Expansion Space for the purpose of performing the Tenant Improvement Work
(as defined in Exhibit B attached hereto).  Such right of access shall be
subject to all of the terms, covenants and conditions of the Lease, except that
no Base Rent nor Tenant’s Share of Common Area Costs shall accrue with respect
to the Expansion Space prior to the Expansion Effective Date.

6.             Must Take Expansion Space.

A.            Effective as of June 1, 2009 (the “Must Take Expansion Space
Effective Date”), Tenant must take and lease from Landlord in addition to the
Expansion Space certain premises in the 2985 Building adjacent to and contiguous
with the Expansion Space, comprised of 7,560 rentable square feet of space known
as Suite 100, and 5,140 rentable square feet of space known as Suite 150, for a
total of 12,700 rentable square feet in the aggregate (collectively the “Must
Take Expansion Space”).

B.            The Lease Term with respect to the Must Take Expansion Space shall
commence on the Must Take Expansion Space Effective Date and shall expire on
June 30, 2016, so as to be coterminous with the Expansion Term. If the Must Take
Expansion Space becomes available prior to the Must Take Expansion Space
Effective Date, and Tenant takes possession and occupancy thereof, all terms and
provisions of the Lease shall apply to such occupancy provided that Tenant shall
not be obligated to commence paying Base Rent or any other sum until the Must
Take Expansion Space Effective Date.

C.            Landlord shall lease the Must Take Expansion Space to Tenant, and
Tenant shall accept and lease the Must Take Expansion Space from Landlord,
effective as of the Must Take Expansion Space Effective Date, in accordance with
the same representations, warranties, duties and obligations of Landlord and
Tenant applicable to the Expansion Space hereunder which shall, except as
otherwise provided herein, apply equally to the Must Take Expansion Space.
Without limiting the generality of the foregoing, commencing on the Must Take
Expansion Space Effective Date, all obligations for Base Rent, Common Area
Costs, Real Estate Taxes, Landlord’s Insurance Costs and all other charges
applicable to the Expansion Space during the remainder of the Expansion Term
shall be applicable to the Must Take Expansion Space calculated at the same
rates, amounts, and escalations.

D.            Landlord shall provide Tenant with a Tenant Improvement Allowance
equal to Eighty-Six Thousand Three Hundred Sixty and 00/100 Dollars ($86,360.00)
for the Must Take Expansion Space. Tenant shall complete the build out of all
alterations and improvements to the Must Take Expansions Space in accordance
with the terms and conditions set forth in the Office Upfit Agreement attached
hereto as Exhibit B.

4


--------------------------------------------------------------------------------


E.             The same warranties and representations made by Landlord with
respect to the Expansion Space pursuant to Paragraph 4.A and 4.B above shall be
applicable to the Must Take Expansion Space as of the Must Take Expansion Space
Effective Date.  Notwithstanding anything to the contrary herein, Tenant shall
not be required to pay any Base Rent, Tenant’s Share of Common Area Costs or any
other sum with respect to the Must Take Expansion Space during any such time as
the Must Take Expansion Space fails to comply with the terms of Section 4(B) or
is not free of all tenancies.

F.             In the event Landlord must relocate the existing tenant in Suite
150 to make the premises available for Tenant by June 1, 2009, Tenant shall
reimburse Landlord within thirty (30) days of written demand (which demand shall
contain reasonable backup documentation for all costs sought to be reimbursed)
of the lesser of (a) $10,000.00 (the “Cap Amount”), or (b) fifty percent (50%)
of all reasonable costs and expenses (including, without limitation, reasonable
moving costs) actually incurred by Landlord to relocate such tenant from Suite
150 to “reasonably equivalent space comparable in size and layout within the
Building Project”, if and to the extent available, in accordance with the terms
and conditions of such existing tenant’s lease. Provided, however, if the total
costs to relocate such tenant exceed 200% of the Cap Amount, then Landlord and
Tenant shall for a period of up to ten (10) business days negotiate in good
faith in an effort to reach an agreement as to the amount each party is willing
to increase its relative contribution in order that such excess costs would be
paid in full. If despite such good faith negotiations Landlord and Tenant fail
to reach agreement during such 10 business day period, then Landlord, in its
sole discretion, may elect to (i) pay 100% of such excess costs and relocate the
tenant in which event Tenant shall lease Suite 150 on the terms contained
herein, or (ii) not pay such excess costs, in which event the tenant shall not
be relocated and Landlord and Tenant shall be released from all further
obligations with respect to Suite 150. In the event such existing tenant or
occupant of Suite 150 holds over, and Landlord is delayed, using good faith
efforts in Landlord’s discretion in acquiring possession of Suite 150 prior to
June 1, 2009, or if Landlord is unable to tender possession of Suite 150 to
Tenant on the specified date due to any other reason beyond the control of
Landlord (including, without limitation, if there is no space available within
the Building Project to relocate such tenant), Landlord shall not be in default
hereunder nor in any way be liable to Tenant because of such delay, and Tenant
agrees to accept possession of Suite 150 at such time as Landlord is able to
tender the same. In such event, the commencement of the Lease Term with respect
to Suite 150 shall be postponed on a day for day basis. The deferment of
installments of Base Rent and other sums shall be Tenant’s exclusive remedy for
postponement of the Commencement Date, and Tenant shall have no, and waives any,
claim against Landlord because of any such delay. For purposes hereof,
Landlord’s “good faith efforts” shall not include bringing legal action to
compel such tenant to surrender the premises.

G.            Within five (5) days following Landlord’s written request, Tenant
shall execute and deliver an amendment to this Agreement prepared by Landlord’s
counsel certifying (if true) that Tenant has accepted delivery of the Must Take
Expansion

5


--------------------------------------------------------------------------------


Space and memorializing the terms and provisions applicable to Tenant’s lease of
said space consistent with this Paragraph 6.

7.             Acknowledgement. Tenant hereby acknowledges that, to Tenant’s
current knowledge (without inquiry), Landlord is not in default of its
obligations arising pursuant to the Lease as of the date of this Agreement and
that, except as set forth in Exhibit B attached hereto, Landlord has fully
performed any tenant improvement, buildout or construction allowance obligations
set forth in the Lease. Landlord hereby acknowledges that, to Landlord’s current
knowledge (without inquiry), Tenant is not in default of its obligations arising
pursuant to the Lease as of the date of this Agreement

8.             Brokers.               Tenant warrants and represents to Landlord
that except for Jackson Oats Shaw Corporate Real Estate, LLC (“Landlord’s
Broker”), no broker, finder, real estate agent or other person is entitled to a
commission, fee or other compensation in connection with or as a result of this
Agreement or the transactions contemplated hereby or hereunder. Tenant further
warrants and represents that no broker, finder, real estate agent or other
person has represented Tenant in any negotiations in connection with or as a
result of this Agreement or the transactions contemplated hereby or hereunder,
including, without limitation, Newmark Southern Region, LLC or its affiliates.
The commission of Landlord’s Broker shall be paid by Landlord pursuant to a
separate written agreement.  Tenant hereby indemnifies and holds harmless
Landlord from any and all claims, losses, costs and damages (including
reasonable attorneys’ fees) arising in connection with any claims against
Landlord for broker’s commissions, fees, or other compensation; the foregoing
indemnity shall not include the fees of the brokers identified above.

9.             Authority.   Landlord and Tenant affirm and covenant that each
has the authority to enter into this Agreement, to abide by the terms hereof,
and that the signatories hereto are authorized representatives of their
respective entities empowered by their respective entities to execute this
Agreement.  Upon Landlord’s request, Tenant shall provide evidence of the
foregoing to Landlord.

10.           Miscellaneous.  To the extent the provisions of this Agreement are
inconsistent with the Amended and Restated Lease, the terms of this Agreement
shall control.  Except as expressly amended or modified herein, all other terms,
covenants and conditions of the Amended and Restated Lease shall remain in full
force and effect and this Agreement shall be binding upon the parties hereto and
their respective successors and assigns.  This Agreement shall be governed by
the laws of the State in which the 2985 Building is located. Any terms used in
this Agreement as defined terms, but which are not defined herein, shall have
the meanings attributed to them in the Amended and Restated Lease.  The
submission of this Agreement to Tenant for examination and consideration does
not constitute an offer to lease the Expansion Space, and this Agreement shall
become effective only upon the execution and delivery thereof by both Landlord
and Tenant.  The Amended and Restated Lease, as modified and

6


--------------------------------------------------------------------------------


amended hereby, contains the entire agreement between the parties with respect
to the Expansion Space, and no representations, inducements, promises,
agreements, oral or otherwise, between the parties not embodied in the Amended
and Restated Lease, as modified and amended hereby, shall be of any force or
effect.  Time is of the essence as to all of the obligations of Tenant under the
Amended and Restated Lease and this Agreement. This Agreement has been
negotiated “at arms length” by Landlord and Tenant, each having the opportunity
to be represented by legal counsel.  Therefore, this Agreement shall not be
strictly construed against either party by reason of the fact that one party may
have drafted this Agreement.  This Agreement may be executed by the parties
signing different counterparts of this Agreement, which counterparts together
shall constitute the agreement of the parties.

[Signatures commence on the following page]

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have entered into this Amendment as of the day
and year first above written.

LANDLORD:

 

 

 

BUSINESS PARK INVESTORS GROUP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ 

Craig Bernstein

 

 

Name:

 

Craig Bernstein

 

 

Title:

 

Managing Member

 

 

 

 

 

 

TENANT:

 

 

 

IMMUCOR, INC., a Georgia corporation

 

 

 

 

 

By:

/s/ 

Ralph A. Eatz

 

 

Name:

 

Ralph A. Eatz

 

 

Title:

 

Senior Vice President

 

 

8


--------------------------------------------------------------------------------


Exhibit A

Floor Plan of Expansion Space


--------------------------------------------------------------------------------


Exhibit B

Office Upfit Agreement

This Office Upfit Agreement sets forth the terms and conditions relating to the
construction of the tenant improvements in the Expansion Space pursuant to that
certain Stand Alone Office Lease Agreement [2985 Building] between BUSINESS PARK
INVESTORS GROUP, LLC, a Delaware limited liability company and IMMUCOR, INC., a
Georgia corporation (“Tenant”). Unless otherwise defined herein, all defined
terms (as indicated by an initial capital letter), used herein shall have the
meaning ascribed to them in the Amendment.

1.                                       The “Tenant Improvement Work” shall
mean all of the build-out improvements to the Expansion Space for Tenant to
occupy and use the Expansion Space in accordance with this Exhibit B. The Tenant
Improvement Work for the Expansion Space shall be performed by Tenant’s
Contractor (as defined below). Tenant shall submit to Landlord for Landlord’s
approval (not to be unreasonably withheld, conditioned or delayed) architectural
plans, working drawings and specifications (including mechanical, electrical and
plumbing plans and specifications) for the Tenant Improvement Work to be
constructed and installed in the Expansion Space (collectively, the
“Construction Drawings”).

2.                                       Following the Effective Date, Tenant
shall diligently pursue the preparation of the Construction Drawings required to
construct the Tenant Improvement Work in substantial compliance with the
Construction Drawings and all applicable codes, ordinances and laws. Upon
approval, the Construction Drawings shall be incorporated in the Lease by this
reference for all relevant purposes. The Construction Drawings shall be subject
to approval of Landlord (not to be unreasonably withheld, conditioned or
delayed) and Tenant and the government officials having jurisdiction over same.
Tenant shall submit Tenant’s initial architectural plan within thirty (30) days
following the Effective Date. Tenant shall make all subsequent submittals in
response to Landlord’s comments and revisions thereto within three (3) business
days following receipt thereof from Landlord until final completion and approval
of the Construction Drawings by the parties. The Construction Drawings shall be
prepared by a licensed architect (the “Tenant’s Architect”) of Tenant’s choosing
approved by Landlord (not to be unreasonably withheld, conditioned or
delayed).   Landlord hereby approves of Jova/Daniels/Busby Architects as
Tenant’s Architect.

3.                                       Notwithstanding Landlord’s approval,
Tenant shall nonetheless be solely responsible for the content of the
Construction Drawings, coordination of said plans and specifications with base
Building design, and all associated fees and costs (which may be paid from the
Tenant Improvement Allowance). The approved Construction Drawings shall satisfy
the requirements of all applicable local, state, and federal codes, laws,
statutes, ordinances, regulations, rules and orders, building codes, and
decisions of building inspectors, as well as the


--------------------------------------------------------------------------------


applicable standard of care of design professionals for such work in Atlanta,
Georgia.

4.                                       Tenant shall not make any material
changes to the approved Construction Drawings without receiving Landlord’s prior
written approval, such approval not to be unreasonably withheld, delayed, or
conditioned.

5.                                       The design (layouts, fixtures and
finishes) of the Tenant Improvement Work for the Expansion Space shall be equal
to and consistent with the quality of design of the 2985 Building.  The
equipment and other technical requirements of the plans and specifications shall
be consistent and compatible with the technical requirements of the Building,
and shall be subject to Landlord’s approval, such approval not to be
unreasonably withheld, delayed, or conditioned.  Tenant shall ensure that
nothing in the approved plans and specifications or in Tenant’s use of the
Expansion Space shall cause any warranty related to equipment or systems for the
Building to be violated or invalidated, provided that such warranties have been
made available to Tenant.

6.                                       As Landlord’s contribution to the cost
of the Tenant Improvement Work, Landlord shall provide Tenant with an allowance
(the “Tenant Improvement Allowance”) of up to Two Hundred Seventy-Nine Thousand
Forty and No/100 Dollars ($279,040.00). The Tenant Improvement Allowance shall
only be used to pay for the total hard and soft costs related to the design and
construction of the Tenant Improvement Work as approved by Landlord, cabling,
wiring, telecommunications costs, costs of furniture, fixtures and equipment,
and such other expenses as are expressly provided herein. Without limiting the
generality of the foregoing, the Tenant Improvement Allowance may be used to pay
for the costs of materials and labor; required permits; architectural,
engineering and space planning fees; general contractor’s overhead and profit;
and construction management fees payable to Landlord’s Construction Manager
designated below. Tenant shall bear the cost, if any, of the Tenant Improvement
Work over and above the Tenant Improvement Allowance.  Landlord shall fund up to
the maximum amount of the Tenant Improvement Allowance (net of Landlord’s
construction management fees) within thirty (30) days following Tenant’s request
for payment made after substantial completion of the Tenant Improvement Work,
together with paid invoices and signed final lien waivers from all contractors
and subcontractors performing all or any portion of the Tenant Improvement Work.
Any unused portion of the Tenant Improvement Allowance shall be applied as a
credit against Rent.

7.                                       Tenant shall enter into a construction
contract for the Tenant Improvement Work with a general contractor of Tenant’s
choosing approved by Landlord (“Tenant’s Contractor”). Tenant shall cause
Tenant’s Contractor to complete the Tenant Improvement Work by no later than the
Expansion Effective Date; provided, however, that the Expansion Effective Date
shall not be delayed if such work is completed after the Expansion Effective
Date or if Tenant has not taken occupancy and has commenced the operation of its
business by such date, except

2


--------------------------------------------------------------------------------


for delays directly resulting from a breach of this Agreement by Landlord or as
a result of Acts of God or the elements, strikes, governmental orders,
accidents, or other conditions beyond the control of the Tenant in which event
the Expansion Effective Date shall be extended one day for every day that Tenant
is so delayed.  Landlord hereby approves of Leapely Construction Group as
Tenant’s Contractor.

8.                                       Intentionally Deleted.

9.                                       Tenant shall be liable for any
“corrective work” required due to or necessary to correct or remedy any errors
or omissions in the approved Construction Drawings (including the failure of the
approved Construction Drawings to meet the requirements of state, county or
local law so as to enable one to obtain building and occupancy permits for the
Expansion Space) or violations by Tenant of this Exhibit B and the Lease. Such
corrective work and any costs (including utilities), expenses, and fees
associated therewith, shall be paid promptly by Tenant.  If revisions to the
approved Construction Drawings are needed to obtain rebids for corrective work,
Tenant shall be responsible for directing the architects and the engineers in
revising the plans and specifications and shall pay all fees incurred in making
such revisions. Such revisions shall be subject to Landlord’s approval (not to
be unreasonably withheld, conditioned or delayed). Landlord shall approve or
reject such revisions within five (5) business days after delivery of any
revised plans and specifications.

10.                                 Tenant shall be liable for the payment of
all Rent applicable to the Expansion Space commencing on the Expansion Effective
Date. Landlord shall not be liable for any delays in completion of the Tenant
Improvement Work. Landlord shall be paid a construction management fee to
supervise the work performed by Tenant’s Contractor. The construction management
fee shall be equal to 5% of the hard construction costs of the Tenant
Improvement Work and shall be paid from the Tenant Improvement Allowance.

11.                                 Landlord and its designated construction
manager shall be permitted to inspect the work performed by Tenant’s contractors
and subcontractors in the Expansion Space on a regular basis.

12.                                 Tenant shall not permit any liens to be
filed against the Building (or the land upon which it is situated) or the
Expansion Space (including the work therein) by any contractor engaged by
Tenant, or by Tenant’s Contractor, and, if such lien is filed, Tenant shall
cause the lien to be released (by bond, undertaking, or otherwise) within ten
(10) days of the receipt of such notice of lien.  This provision shall be
specifically enforceable by Landlord.

3


--------------------------------------------------------------------------------